PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/108,930
Filing Date: 22 Aug 2018
Appellant(s): Kenneth S. Manning, et al.



__________________
Gordon M Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more. This judicial exception is not integrated into a practical application and the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibility pursuant to the Office's 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are broadly drawn to:
10. A pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count, the pancreatin API comprising
at least 2.0 USP units lipase;
at least 25 USP unit protease; and
at least 25 USP unit amylase,
wherein the pancreas gland has been pre-treated with PAA, and wherein the pancreatin API has a viral infectivity of PPV, EMC and MMV of at least 1 log10 below that of a pancreatin API control sample not treated with PAA.
As such, the instant claims are drawn to a composition of matter, which is a statutory category of
invention (Step 1: YES).
Instant claims 10 and 12 were interpreted herein as product-by-process claims. It is well established "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Here, instant claims are drawn to a "pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count," and not a method of producing the APL As such, the instant claims were broadly interpreted herein to encompass any pancreatin API comprising: at least 2.0 USP units lipase; at least 25 USP unit protease; at least 25 USP unit amylase; and having a viral infectivity of PPV, EMC and MMV of at least l log10 below that of a pancreatin API control sample not treated with PAA.
The instant specification discloses "[p]ancreatin is a mixture of digestive enzymes, mainly amylase, protease and lipase, extracted from porcine pancreas." (paragraph [0003]). As such, the instant claims are effectively drawn to a composition of naturally occurring pancreatic enzymes, i.e .. , amylase, protease and/or lipase, that has less contamination relative to a control composition.
As discussed above, the instant claims are drawn to a composition, and not a method of making the composition. As such, the broadest reasonable interpretation of instant claims 10 and 12 encompasses a high purity composition of naturally occurring enzymes; i.e., a composition without viral/bacterial contamination. In this regard, high purity enzymes would not possess any markedly different characteristics, which respect to structure and/or unction, from their naturally occurring counterparts.
Stated another way, the instant claims are drawn to naturally occurring enzymes that have been purified/isolated away from contaminants such as viruses and bacteria. It is noted instant claims 10 and 12 do not require the composition to contain PAA, which would make the composition resistant to subsequent contamination. As such, the instant claims are drawn to judicial expectation, i.e., a natural phenomenon in the form of naturally occurring pancreaticenzymes (STEP 2A, Prong One: YES).
The instant claims are drawn solely to a judicial expectation, and not a method of using the judicial expectation. As such, the judicial exception is not integrated into a practical application (STEP 2A, Prong Two: NO). Since the instant claims are drawn solely to a judicial exception, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken together, the claimed composition does not constitute patent eligible subject matter.
Note: New claim 15 is also rejected under 35 USC 101, because the limitation essentially states that the peracetic acid does not affect the behavior of the enzyme, and the enzyme would behave as it does in nature.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al (Pharmazic, 44(3):204-206 (1989), IDS-NPL, translation cited herein, see PTO 892).
Herzog teaches a preparation comprising animal derived pancreatin enzymes (e.g., lipase and amylase) and peracetic acid (PAA). (Page 2, Introduction; Table 5). Instant claim 9 recites "wherein the preparation comprises a pancreatin active pharmaceutical ingredient (API)." In this regard, Herzog teaches decontamination of pancreatin, i.e., a powdery enzymatic complex preparation with proteolytic, lipolytic, and amylolytic effect, using PAA. (Pages 1-2; Table 3). As such, the composition taught by Herzog was understood herein to comprise a pancreatin APL
It is noted instant claim 1 requires "a pancreatin preparation having reduced viral infectivity." It is noted instant claims only requires: 1) one or more pancreatin enzymes; and 2) PAA. As discussed above, Herzog also teaches a decontaminated pancreatin preparation comprising pancreatin enzymes and PAA. As such, absent evidence to the contrary, the preparation taught by Herzog would also have reduced viral infectivity. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP § 2112.01. It is further noted the recitation of reduced viral infectivity would encompass virtually any de minis reduction, such as 0.00000001 %.
With respect to claim 13, there is no evidence to suggest that the PAA of Herzog negatively affects the enzymes, and as such, this limitation must have been met.
With respect to claim 14, the instant limitation provides for a method of making step, wherein the Applicant has invoked a product-by-process analysis. See MPEP 2113. Based upon the independent claim, the composition comprises one or more pancreatin enzymes and PAA; the limitation of claim 14 indicates that these enzymes were extracted from pancreatic tissue by treating it with PAA. Based upon the instant specification, and the Arguments provided in response to the previous Office Action, the enzymes are not affected by the PAA treatment, and as such, a method of extracting enzymes with PAA would result in the purified enzyme. Therefore, by using the product-by-process analysis, it does not appear that this limitation materially affects the structure of the claimed composition.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herzog as applied to claims I and 7-9 above, and further in view of Pruss et al ((Biologicals, 27:195-201 (1999), prior art of record, parent case).
As discussed above, claims I and 7-9 were anticipated by Herzog. The reference
further teaches pancreatin "in the context of its extraction from pancreases of animals for slaughter, especially those of the pig, and the subsequent preparation, the end product is in some cases heavily contaminated." (Page 2). As such, Herzog teaches decontaminating pancreatin extracted from a porcine pancreas gland, and not decontaminating the gland itself.
However, Pruss teaches that PAA can be effectively utilized to sterilize organs and, more particularly, inactivate most viruses. (Abstract). Pruss further teaches PAA sterilization yields "a virus-safe medicinal product." (Abstract). More particularly, Pruss teaches:
Peracetic acid (PAA) is considered an effective disinfectant that is able to inactivate rapidly a wide range of bacteria, fungi, and viruses. In addition, treatment with PAA does not destroy the morphology and structure of bones. The sterilization efficacy of PAA seems to be linked to its mechanism of rapid penetration into the micro-organisms and release of oxygen and free radicals which seem to be important for oxidation and destruction of microbial enzymes. Furthermore, Sprossig and Miiicke showed that the mixture of PAA and alcohol has an enhancing effect on the activity against microorganisms. (Pages 195-196).

As such, one of ordinary skill in the art would have been free to: 1) extract pancreatin and PAA to decontaminate; or 2) decontaminate a porcine pancreas gland, which would contain the pancreatin enzymes, by contacting the gland with PAA with a reasonable expectation of success. Indeed, instant claim 2 encompasses a pig pancreas submerged in PAA. Both 1) and 2), above, would reasonably yield a pancreatin preparation having reduced viral infectivity comprising one or more pancreatin enzymes and PAA.
Accordingly, the claimed invention was primafacie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Claims 1, 3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen et al (US 2014/0017223, prior art of record) in view of Herzog.
Tijssen teaches a pharmaceutical composition comprising pancreatic enzyme preparations (PEPs) treated with ~-propiolactone (BPL) with viral infectivity reduced below significant levels and having high enzymatic activity. (Abstract). Tijssen further teaches the PEPs have "a viral infectivity of at least 1 log10 below that of a similar preparation not treated with BPL, where the viral infectivity is that of non-enveloped viruses, enveloped viruses, PPV, EMCV, or a combination thereof." (paragraph [0008]). Tijssen teaches the pancreatic enzymes are derived from an animal source, and include lipases, proteases, and/or amylases. (paragraph [0011]).
Instant claim 9 requires "a pancreatin active pharmaceutical ingredient (API)." Tijssen teaches "a pharmaceutical compositions comprising pancreatic enzyme preparations (PEPs) with viral infectivity reduced below significant levels and having high enzymatic activity." Tijssen further teaches administering the pharmaceutical compositions to treat pancreatic insufficiency (Abstract; paragraphs [0003], [0009] and [0036]). As such, the pharmaceutical composition taught by Tijssen was understood to compromise an API; i.e., at a minimum, the PEPs taught by Tijssen were understood herein to be encompassed by the recitation of "APL" Tijssen teaches the pancreatic enzymes are "derived from animal source (hog, sheep and bovine)" and a "preferred mixture of pancreatic enzymes is pancrelipase of porcine origin." (paragraph [0011]).
The reference does not explicitly teach the composition comprises peracetic acid (PAA). However, it would have been obvious at the time of filing to add PAA to the composition taught by Tijssen because Herzog teaches a composition comprising animal derived pancreatin enzymes (e.g., lipase and amylase) and PAA. (Page 2, Introduction; Table 5). Herzog further teaches PAA can be utilized to decontaminate pancreatin by reducing, e.g., the microbial count. (Table 3).
One of ordinary skill in the art would have been motivated to add PAA to the composition taught by Tijssen in order to further decontaminate the composition for subsequent therapeutic use with a reasonable expectation of success. Indeed, "[i]t is primafacie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Accordingly, the claimed invention was primafacie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Claims 4, and 9-12, are rejected under 35 U.S.C. 103 as being unpatentable over Tijssen and Herzog as applied to claims 1, 3, and 5-9 above, and further in view of Eterpi et al (App. Biosafety, 15(4):165-171 (2010), prior art ofrecord, parent case).
Instant claims 10-12 were interpreted herein as product-by-process claims. It is well established "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See also MPEP §§ 2113(1)-(111).
Here, instant claims are drawn to a "pancreatin active pharmaceutical ingredient (API) derived from a pancreas gland and having a reduced viral infectivity and a reduced bacterial count," and not a method of producing the APL As such, the instant claims were broadly interpreted herein encompass any pancreatin API comprising: at least 2.0 USP units lipase; at least 25 USP unit protease; at least 25 USP unit amylase; and having a viral infectivity of PPV, EMC and MMV of at least 1 log10 below that of a pancreatin API control sample not treated with PAA.
As discussed above, claims 1, 3, and 5-9 were rendered obvious by the teachings of Tijssen and Herzog. As further discussed above, Herzog teaches PAA can be utilized to decontaminate pancreatin by reducing, e.g., the microbial count. (Table 2). Tijssen further teaches various pancreatic enzyme mixtures, including:
In another embodiment, the PEP comprises from about 2,000 to about 75,000 USP units of lipase, from about 8,000 to about 250,000 U proteases, and from about 8,000 to about 250,000 U amylases. In yet another embodiment, the PEP comprises from about 2,000 to about 40,000 USP units of lipase, from about 8,000 to about 160,000 U proteases, and from about 8,000 to about 160,000 U amylases. (paragraph [0023]), see also (paragraph [0028]) and Table below paragraph [0028] on page 3).

As such, Tijssen teaches at least 2.0 USP units lipase; at least 25 USP unit protease; and at least 25 USP unit amylase as required by instant claim 11. Tijssen also teaches the composition can be formulated as a powder. (paragraph [0031] and [0036]). Tijssen teaches the pancreatic enzymes are "derived from animal source (hog, sheep and bovine)" and a "preferred mixture of pancreatic enzymes is pancrelipase of porcine origin." (paragraph [0011]). As such, Tijssen reasonably teaches an API "derived from a pancreas gland."
As further discussed above, Tijssen teaches the PEPs have "a viral infectivity of at least 1 log10 below that of a similar preparation not treated with BPL, where the viral infectivity is that of non-enveloped viruses, enveloped viruses, PPV, EMCV, or a combination thereof." (paragraph [0008]). Tijssen also teaches a "viral infectivity of at least about I log below, of at least about 2 logs below, of at least about 3 logs below, of about 1 log below, of about 2 logs below, or of about 3 logs below that of a preparation not treated with BPL." (paragraph [0042]).
Tijssen does not explicitly teach a 1 log10 or 2 log10 reduction in Murine Minute Virus (MMV) infectivity. However, Eterpi teaches PAA is highly effective biocide against viruses. (Page 168, paragraph 4; and Tables 1-2). Eterpi further teaches PAA based compositions disinfect against various virus species, including PPV and Murine Minute Virius (MMV). (Table 2). With respect to MMV, Eterpi teaches PAA-based formulations yielded a l.9 log10 (±_0.2) TCIDso log10 reduction and Sporklenz RTU yielded a 3.2 log (± 0.1) TCID50 log10 reduction. (Table 2). It is noted Sporklenz RTU comprise 0.08% PAA, 1% H202 and< 10% acetic acid. (Table 1).
Eterpi further teaches viral contamination "is a major concern not only in healthcare and research but also in manufacturing settings, with recent occurrences reporting viral contamination of non-human cells used to produce therapeutic enzymes in bioreactors." (Abstract).
Taken together, Herzog teaches decontamination of pancreatin using PAA and Eterpi teaches PAA is effective against MMV. As such, it would have been obvious at the time of filing to add sufficient PAA to the API taught by Tijssen and Herzog in order to advantageously reduce the viral infectivity of MMV to a desired level, such as a I log10 or 2 log10 reduction, with a reasonable expectation of success.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claim 15 under 35 USC 103 has been withdrawn.


(2) Response to Argument
On page 5 of the Appellant’s Arguments, the Appellant states that “one of ordinary skill in the art would recognize that treatment of the pancreas gland with PAA (peracetic acid) yields a pancreatin API that includes PAA.” When looking at the wording of claim 10, there are two mentions of PAA, the first is in regards to a pre-treatment step of the pancreas gland, and the other is in reference to relative viral infectivity; based upon the Appellant’s assertion, it can be reasoned that the Appellant believes that the former mention of PAA is what the Appellant is referring to. However, under inspection of the claim as a whole, there is no reason for the ordinary artisan to interpret this limitation is further indicating the ingredients of the composition.
When looking at the claim, as a whole, it is noted that the claim begins by stating that the composition is derived from a pancreas gland; that is to say, the pharmaceutical composition has been extracted, or separated, or purified, from the gland. The limitations that follow state a functional limitation, wherein the composition has a reduced bacterial and viral count, followed by three explicitly claimed ingredients: lipase, protease, and amylase. Following the three explicitly listed ingredients, the claim provides a limitation that was interpreted as being a product-by-process limitation, wherein the product can be made by, first, processing a pancreas in PAA, wherein this results in a decrease in viral infectivity. Based upon this limitation, there is absolutely no reason for the ordinary artisan to assume that PAA is present in the final composition, only that it was used to derive the final composition.
On page 5 of the Appellant’s Arguments, the Appellant contends that the composition cannot be a natural product, since the “low levels of viral infectivity… is not the same as that found in nature.” However, a reduced viral infectivity would not change a natural-product that is the enzyme, per se. For example, there is no dispute that lipase, amylase, and protease are all naturally occurring enzymes, routinely found in the pancreas; this position is confirmed by the Appellant’s specification. See paragraph [0003]. When considering the guidance and decision regarding Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 106 USPQ2d 1972 (2013), it was noted that the courts indicate that naturally occurring DNA, like the BRCA1 gene, is not patentable, even after isolation steps, because the sequence is identical to the DNA sequence found in the animal from which it was derived, even though isolated and purified DNA does not exist in nature. Similarly, all three of the claimed enzymes are entirely unchanged through the extraction process, and are described in the instant specification as being structurally and functionally the same as their naturally-occurring counterparts. This is highlighted in claim 15, which states that the behavior of the enzymes in the composition is identical to the behavior of the enzymes prior to processing; it is further highlighted in Figure 6 of the instant specification where it is shown that the enzymatic activity is unchanged, following treating a pancreas with PAA.
While it is noted that the claim includes the functional limitation regarding reduced viral activity, the viral activity of the claimed enzymes would be zero (as they are not viruses), and each of the enzymes are entirely unchanged, as noted by the Appellant’s data. If the claim is interpreted as a product-by-process limitation, wherein the process does not materially affect the product (which is reasonable considering the Appellant’s data), the claims are drawn to three naturally occurring enzymes, wherein the three enzymes are routinely found together and are unchanged from their initial natural form. The Appellant has provided no arguments or data to suggest that the claimed product-by-process composition provides for any markedly different characteristics compared to its naturally occurring counterpart.
On page 6 of the Appellant’s Arguments, in defense of claim 15, the Appellant continues to state that reduced viral activity is not naturally occurring. As stated above, the claim is drawn to the composition, per se, which explicitly claims three naturally occurring enzymes, all of which are found adjacent to each other in the same organ. Based upon how claim 15 is interpreted, each enzyme behaves as it would individually, and the composition as a whole provides for an enzyme trio, wherein each enzyme behaves as it would individually, without any markedly different behaviors compared to its natural counterpart, individually or together. That is to say, each individual enzyme hydrolyzes the same substrate, and produces the same product, regardless of it being alone or together in a composition of three enzymes.
The Appellant continues by stating the method resulted in the unexpected property of reduced viral activity while maintaining the same enzymatic activity. However, the claims are drawn to the composition, per se, which is a combination of three naturally occurring enzymes, all behaving as they would in nature. It is noted that the method has been patented based upon this unexpected property (US Pat. 10,093,916).

On pages 7 and 8 of the Appellant’s Arguments, the Appellant states that since Herzog does not teach a reduction in viral activity, the reference cannot anticipate the claim. When considering what is explicitly written in the prior art, Herzog teaches a pancreatin preparation comprising one or more pancreatin enzymes and PAA. The only element that Herzog does not explicitly teach is viral infectivity; however, since Herzog meets all of the structural limitations, then there would be a reasonable expectation that all of the behaviors claimed would inherently be present in Herzog. The Appellant has provided no data or rationale as to dispute this assertion.
The Appellant points to In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993), In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981), and Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) as evidence that the argument of inherency is improper. However, adequate rationale was provided in the all of the Office Actions, and is reproduced here:
Herzog also teaches a decontaminated pancreatin preparation comprising pancreatin enzymes and PAA. As such, absent evidence to the contrary, the preparation taught by Herzog would also have reduced viral infectivity. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP § 2112.01. It is further noted the recitation of reduced viral infectivity would encompass virtually any de minis reduction, such as 0.00000001 %.

Based upon this analysis, since Herzog has anticipated all of the compositional limitations of the claim, the functional limitations must have also been inherently met. The Applicant has provided no evidence or persuasive rationale to suggest that the reduced viral infectivity would not be present in the cited prior art.
On page 8 of the Appellant’s Arguments, the Appellant argues that Herzog does not teach the limitation of claim 13. To the contrary, when considering the scope of the claim, Herzog does teach the limitation. First, the independent claim and claim 13 only require one enzyme in contact with PAA, and that enzyme’s activity must be the same as an enzyme that was if it had not been exposed to PAA. When considering the metes and bounds of the term the same, it must be considered that while enzymes behave with predictable kinetics, there is always some degree of variation. For example, when considering the data presented in Figure 6 of the Appellant’s specification, it is noted that there is clear variation among the three control groups of method 1. As such, using the term the same in a biological context must be given weight, as there would be an expectation of some degree of variation. When looking at the data presented in Herzog, page 8, Table 5, it is noted that the protease activity changes a marginal amount, which may or may not have been a function of the PAA presence. This marginal change appears to be within the threshold of being the same as it was if it had not been treated with PAA. This assertion seems reasonable because, when looking at the Appellant’s data presented in Figure 6, the variation of the protease activity between the Control-Method 1 and Method 1-PAA-500PPM has approximately the same variation as that presented in the above cited Herzog data; if this change in activity is considered to be unchanged, and thusly the same as it was without PAA treatment, the change in activity of Herzog must also be considered the same because its variation is within the variation provided in the Appellant’s own data.
On page 9 of the Appellant’s Arguments, the Appellant argues that since the rejection is based upon a product-by-process analysis, the Examiner’s argument is not sufficient to support a rejection. Claim 14 states that prior to extraction/isolation of the enzymes, the pancreas of the animal from which the enzymes are acquired has been treated with PAA. The Appellant goes on to state: treatment with PAA is not supposed to affect enzymatic activity, but instead to reduce viral infectivity. As the Appellant admits, the method steps found in claim 14 do not affect the structure or function of the claimed composition and are merely used to provide for limitations drawn to methods of making the composition, and not the composition, per se. Since the independent claim is drawn to an enzyme in contact with PAA, and the Appellant wholly admits that the method of extracting the enzyme from a pancreas does not materially change the structure or nature of the enzyme, the limitation must have been met by Herzog.
On page 10 of the Appellant’s Arguments, the Appellant states that the ordinary artisan would not read Pruss and understand that treating organs with PAA would result in reduced viral activity. First, when looking at Pruss, as a whole, it would be exceptionally clear to the ordinary artisan that the reference is clearly describing methods useful for reducing viral activity; in fact it is the first sentence of both the Abstract and Introduction. As such, Pruss provides ample evidence to suggest that PAA would predictably reduce viral activity/infectivity in whole organ tissue.
On page 10 of the Appellant’s Arguments, the Appellant reads Pruss’s “destruction of microbial enzymes,” and interprets this to mean all enzymes, including those of the treated organ. Since Pruss provides no evidence or assertions that the PAA affects the enzymes in the organ tissue, there is no reasonable manner to assert that Pruss explicitly stating “microbial enzymes” would predictably imply this extends to all enzymes. The Appellant has provided no evidence or further rationale to support this assertion.
On page 11 of the Appellant’s Arguments, the Appellant states that supporting reference Tijssen teaches that the pancreas enzymatic preparation includes “BPL post-enzymatic extraction.” It is unclear how this related to the claims, since there is nothing in the claims that describe, in any manner, BPL. The Appellant further argue that the inclusion of BPL is “inconsistent with the teachings and disclosure of the [specification].” The only mention of BPL in the instant specification is in paragraph [0010], wherein there is absolutely nothing to suggest that the inclusion of BPL would be inconsistent with the claimed invention.
On pages 11 and 12 of the Appellant’s Arguments, the Appellant points to a 1.132 Declaration. This declaration was originally provided in the parent application (15/159,345), but was never provided to the Office for the instant Application, and as such, it was never considered in the previous Office Action. See MPEP 201.06(c)(IX). However, when briefly looking at the 1.132 Declaration that is attached at the bottom of the Appellant’s Appeal, it is noted that there is absolutely no objective evidence provided regarding the toxicity and behavior of BPL, nor is there any evidence to suggest that it would materially affect the nature of the enzymatic composition. Furthermore, although the Appellant believes that BPL would render an enzymatic composition too toxic to be used as a pharmaceutical composition, and thusly not for human consumption, the entirety of Tijssen is drawn to pancreatic enzyme compositions, which include BPL, that are explicitly used for pharmaceutical purposes. Since the Appellant has provided no objective evidence to dispute the utility of BPL in Tijssen, this prior art continues to be reasonable support for the rejection.
On page 12 of the Appellant’s Arguments, the Appellant contends that the combination of Tijssen with Herzog would have no reasonable expectation of success; the Appellant has provided no objective evidence to show why this would be true.
On page 13 of the Appellant’s Arguments, the Appellant argues that Eterpi does not cure the deficiencies of the other prior art, and that the PAA use of Eterpi would “severely compromise enzymatic activity.” With respect to the former, as explained above, there do not appear to be deficiencies in the analysis and rejections, based upon Herzog and Tijssen. With respect to the latter, the Appellant has not provided evidence to support this assertion. Furthermore, the claims that are rejected under Eterpi do not provide any limitations drawn to enzymatic activity.
On page 14 of the Appellant’s Arguments, the Appellant speculates about the combination of references, suggesting that if Tijssen is modified, “it is unknown whether the resulting preparation would meet the requirements of claim 10.” First, it must be noted that the Office is not equipped with laboratories to test combinations of reference and assertion of the applicants. As such, if the Appellant believes that a combination of references is non-functional, or the like, it is the Appellant’s burden to provide objective evidence to show this.
On pages 14 and 15 of the Appellant’s Arguments, the Appellant argues that the references do not teach the limitations of claim 15. As the 35 USC 103 rejection of claim 15 has been withdrawn, the Appellant’s arguments are moot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651                                                                                                                                                                                                        
Conferees:
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.